W. Allen, J.
The defendant objects that the question put by the district attorney to the witness was not competent. We think that the question was competent; and the defendant does not claim to have been injured by the answer.
The defendant also objects that the court in its charge ordered the evidence of the witness to be stricken out, and directed the jury to disregard it. The ground of this objection is, that the answer of the witness was favorable to him, and that he was entitled to the benefit of it. But this ground was not taken at the trial, and no objection was made by the defendant to the striking out of the evidence. Evidence admitted for the Commonwealth, against the objection of the defendant, was ordered to be stricken out, and no objection was made or exception taken by the defendant.
The remarks of the judge which were excepted to were not made to the jury, but were a statement to the parties of the reasons of the decision of a question arising in the course of the trial; and the only objection made to them is that they were made in the hearing of the jury, who may have been influenced by them to discredit a witness for the Commonwealth whose evidence was afterwards stricken out.

Exceptions overruled.